Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 8, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers et al. (U.S. Patent 5,766,153) (Eggers I) in Eggers et al. (U.S. Patent 7,094,215) (Eggers II).

Regarding claims 2, 8, 12, and 18
an elongate shaft (“probe” 10, see col. 10:7-54 and figure 1) having a proximal end and a distal end;
wherein at least the distal end of the elongate shaft comprises a central longitudinal axis (running longitudinally down the center of probe 10 from distal end to proximal end, see figure 1 of Eggers I);
a distal electrode (“electrode terminal 58 is formed into a cone shaped point 182 resulting in higher current densities at the tip of the cone,” see col. 15:36-53 and figure 14) on an outer surface of the elongate shaft and positioned at a distal tip
of the elongate shaft;
A proximal electrode (“return electrode” 17, see col. 10 7-31 and figures 1, 12 and 14) on an outer surface of the elongate shaft and positioned proximal to the distal electrode on the elongate shaft with a distal edge of the proximal electrode being axially spaced along the central longitudinal axis between 2 mm and 25 mm (that spacing is designated as Li by Eggers I and has a length in the range of 0.5 mm to 25mm, see col. 10:25-31 and figures 1, 12 and 14) from the proximal edge of the distal electrode, the distal and proximal electrodes forming a bipolar heating device (see claims 6-7) such that the distal electrode is configured to function as an active electrode and the proximal electrode is configured to function as a return electrode;
insulation on the outer surface (“insulating insert” 14, see col. 10:55-65 and figures 1- 3, 12 and 14) of the shaft between the distal and proximal electrodes;
a lumen (defined by the interior lumen of annular wall of “tubular support member” 56, see col. 10:55-65 and figures 1-4, 12 and 14) extending through the elongate shaft; and
a connector (“connector” 26, see col. 10:31-40, col. 15:54-64 and figures 1, and 16) provided at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source.
In further regards to the recitations that A) the lumen is a “fluid delivery lumen” —the “fluid delivery” portion, B) the bipolar device is a bipolar electrosurgical thermal denervation device, and C) “the active electrode is configured to receive sufficient electrical energy from the voltage source to heat tissue in a target area of a vertebral body sufficient to denervate at least a portion of a basivertebral nerve within the vertebral body,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a 
Eggers I fails to recite “a means for delivering a fluid to the distal end of the elongate shaft.”
However, Eggers I
Like Eggers I, Eggers II discloses a bipolar electrosurgical device having multiple electrodes and a thermocouple for bipolar energy delivery to tissue and teach providing the device with a fluid lumen, a fluid and a pump in order to deliver fluid irrigant to the treatment site and provide an irrigation effect and a cooling effect (see col. 17:51-67 and col. 9:4-32).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Eggers I, as taught by Eggers II, to provide the device with a fluid lumen, a fluid and a pump in order to deliver a fluid irrigant to the treatment site and provide an irrigation effect and a cooling effect.


Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipson et al. (U.S. Patent 6,099,524) in view of Pecor et al. (U.S. Patent 6,398,782) in view of Hill, III et al. (U.S. Patent Application Publication 2002/0165532) in further view of Hallock et al. (U.S. Patent 6,235,022).

Regarding claims 2 and 8, Lipson et al. disclose bipolar electrosurgical device comprising:
an elongate shaft having an annular wall, a proximal end and a distal end (the shaft of “catheter” 66, see col. 10:55-65 and figure 6);
wherein at least the distal end of the elongate shaft comprises a central longitudinal axis (running from the distal to the proximal end and shown in figure 6);
a distal electrode (“distal tip electrode” 68, see col. 10:55 — col. 11:10 and figure 6) on an outer surface of the elongate shaft and positioned at a distal tip of the elongate shaft;
a proximal electrode (“band electrode” 70, see col. 10:55 — col. 11:10 and figure 6) on an outer surface of the elongate shaft and positioned proximal to the distal electrode on the elongate shaft,
wherein the distal and proximal electrodes forming a bipolar (see col. 2:28-54 in general and col. 7:62 — col. 8:3 and 10:55 — col. 11:10 more specifically related to the invention of Lipson et al.) heating device such that the distal electrode is configured to function as an active electrode and the proximal electrode is configured to function as a return electrode (by definition a pair of bipolar electrodes act as “active and return electrodes” — moreover a bipolar pair of electrodes like disclosed by Lipson et al. powered with RF (radiofrequency) energy/power switch their polarity along with the RF energy supplied and which electrode is the active electrode and which electrode is the return electrode switch likewise);
insulation (“plastic catheter tube” 20, see col. col. 7:62 — col. 8:3 — plastic is an excellent electrical insulator) on the outer surface of the shaft between the distal and proximal electrodes; and
a lumen (see the lumen in figure 6 through which the wires run through — these wires are used to connect to the electrodes 68 and 70 and the temperature sensors —in the form of thermistors or thermocouples — are connected to, see figure 2-5 in general and col. 8:20-30 and figure 6 in particular) extending through the elongate shaft.
In further regards to the recitations that A) the lumen is a “fluid delivery lumen” —the “fluid delivery” portion, B) the bipolar device is a bipolar electrosurgical thermal denervation device, and C) “the active electrode is configured to receive sufficient electrical energy from the voltage source to heat tissue in a target area of a vertebral body sufficient to denervate at least a portion of a basivertebral nerve within the vertebral body,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a 
recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the 
Even though the fact that the electrodes 68 and 70 are used for bipolar ablation demonstrates inherently that the plastic is an electrical insulator, Lipson et al. fail to explicitly recite that the plastic of the catheter is an (electrical) insulator. 
Additionally, although Lipson et al. disclose a spacing between electrodes 68 and 70 that is roughly the same length of the electrodes 68 and 70 which could be 5-8 mm or less and therefore the spacing between the distal edge of the proximal electrode would be axially spaced along the central longitudinal axis between 8 mm or less from the proximal edge of the distal electrode, Lipson et al. fail to explicitly recite a distal edge of the proximal electrode being axially spaced along the central 
Lipson et al. also fail to explicitly recite “a connector provided at or near the
proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source.”
Finally, Lipson et al. fail to recite “a means for delivering a fluid to the distal end of the elongate shaft.”
Aside from being inherent for a properly working device having a bipolar electrode pair, it is extremely well known in the art to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated from each.
As an example, Pecor et al. disclose a bipolar device having an elongate member having an elongate shaft (“elongate probe body” 12, see col. 5: 65 — col. 6:2 and figures 2-3) with a distal electrode and proximal that form a bipolar electrode pair (“electrode” 30 and “electrode” 32 respectively, see col. 6:18-54) and teach:
o The electrically insulative band 34 between the distal electrode 30 and proximal electrode 32 may comprise a separate band of plastic or other electrically non-conductive material. Alternatively, such electrically insulative band 34 may comprise a portion (e.g., a raised or protruding area) of the electrically insulative tubular sheath 20 disposed between the distal electrode 30 and proximal electrode 32.
See col. 6:47-54. Also see col. 8:38-60 for more discussion on the bipolar electrodes and the insulation/insulation member placed between the bipolar electrodes.
Providing the elongate shaft 12 of the electrosurgical device with a proximally placed connector (“proximal connector” 16, see col. 5:65 – col. 6:17, col. 7:28-67, and figures 1-4) at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source” in order to deliver electrical energy from a proximal position to the distal end of the electrosurgical device in order to treat tissue.
Hill, II et al. disclose an elongated device/system bipolar electrodes and teach providing the device/system with “interelectrode spacing is generally about 1 mm to about 3 mm, and preferably about 2 mm” (see [0044]) in order to provide the desired bipolar/monopolar energy delivery.
Like Lipson et al. (disclose the cooling of the electrodes with fluid, see col. 5:12-25), Hallock et al. disclose an electrosurgical device having an elongate catheter with distally located electrodes for treating tissue and teach “a pump is coupled to the liquid lumen for supplying a cooling liquid to the lumen and to the ablation electrode,” see abstract and col. 5:16-30.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lipson et al., as is extremely well known in the art and also taught by Pecor et al., to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated Hill, III et al., to space the proximal electrode with a distal edge of the 
proximal electrode being axially spaced along the central longitudinal axis between 2 mm and 25 mm from the proximal edge of the distal electrode in order to achieve the bipolar energy delivery with enhanced localization and using an insulator between the distal and proximal electrodes to prevent electrical shorting, as further taught by Hallock et al., to the electrosurgical catheter device with a pump that is “coupled to the liquid lumen for supplying a cooling liquid to the lumen and to the ablation electrode.”

Regarding claims 3-7 and 9-11, Lipson et al. in view of Pecor et al. in view of Hill, II et al. in view of Hallock et al. disclose the claimed invention, see figures 2 and 6 of Lipson et al. and consider that the wires running from the switching device 26 to the thermocouples are part of the thermocouples 34 and 74.

Claims 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipson et al. (U.S. Patent 6,099,524) in view of Pecor et al. (U.S. Patent 6,398,782) in view of Hill, III et al. (U.S. Patent Application Publication 2002/0165532).

Regarding claims 12 and 18, Lipson et al. disclose bipolar electrosurgical device comprising:
an elongate shaft having an annular wall, a proximal end and a distal end (the shaft of “catheter” 66, see col. 10:55-65 and figure 6);
wherein at least the distal end of the elongate shaft comprises a central longitudinal axis (running from the distal to the proximal end and shown in figure 6);
a distal electrode (“distal tip electrode” 68, see col. 10:55 — col. 11:10 and figure 6) on an outer surface of the elongate shaft and positioned at a distal tip of the elongate shaft;
a proximal electrode (“band electrode” 70, see col. 10:55 — col. 11:10 and figure 6) on an outer surface of the elongate shaft and positioned proximal to the distal electrode on the elongate shaft,
wherein the distal and proximal electrodes forming a bipolar (see col. 2:28-54 in general and col. 7:62 — col. 8:3 and 10:55 — col. 11:10 more specifically related to the invention of Lipson et al.) heating device such that the distal electrode is configured to function as an active electrode and the proximal electrode is configured to function as a return electrode (by definition a pair of bipolar electrodes act as “active and return electrodes” — moreover a bipolar pair of electrodes like disclosed by Lipson et al.
insulation (“plastic catheter tube” 20, see col. col. 7:62 — col. 8:3 — plastic is an excellent electrical insulator) on the outer surface of the shaft between the distal and proximal electrodes; 
a lumen (see the lumen in figure 6 through which the wires run through — these wires are used to connect to the electrodes 68 and 70 and the temperature sensors —in the form of thermistors or thermocouples — are connected to, see figure 2-5 in general and col. 8:20-30 and figure 6 in particular) extending through the elongate shaft;
wherein each of the proximal electrode and the distal electrode is exposed to an outermost circumferential surface of the shaft (see figure 6); and 
at least one temperature sensor disposed along the distal end portion of the elongate shaft (see temperature sensors 34 and 72 in figure 6).
Lipson et al. disclose the cooling of the electrodes with fluid, see col. 5:12-25.
In further regards to the recitations that A) the lumen is a “fluid delivery lumen” —the “fluid delivery” portion, B) the bipolar device is a bipolar electrosurgical thermal denervation device, and C) “the active electrode is configured to receive sufficient electrical energy from the voltage source to heat tissue in a target area of a vertebral body sufficient to denervate at least a portion of a basivertebral nerve within the vertebral body,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention 
recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not 
Even though the fact that the electrodes 68 and 70 are used for bipolar ablation demonstrates inherently that the plastic is an electrical insulator, Lipson et al. fail to explicitly recite that the plastic of the catheter is an (electrical) insulator. 
Additionally, although Lipson et al. disclose a spacing between electrodes 68 and 70 that is roughly the same length of the electrodes 68 and 70 which could be 5-8 mm or less and therefore the spacing between the distal edge of the proximal electrode would be axially spaced along the central longitudinal axis between 8 mm or less from the proximal edge of the distal electrode, Lipson et al. fail to explicitly recite a distal edge of the proximal electrode being axially spaced along the central longitudinal axis between 2 mm and 25 mm from the proximal edge of the distal electrode.
Lipson et al. also fail to explicitly recite “a connector provided at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source.”
Aside from being inherent for a properly working device having a bipolar electrode pair, it is extremely well known in the art to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated from each.
As an example, Pecor et al. disclose a bipolar device having an elongate member having an elongate shaft (“elongate probe body” 12, see col. 5: 65 — col. 6:2 and figures 2-3) with a distal electrode and proximal that form a bipolar electrode pair (“electrode” 30 and “electrode” 32 respectively, see col. 6:18-54) and teach:
o The electrically insulative band 34 between the distal electrode 30 and proximal electrode 32 may comprise a separate band of plastic or other electrically non-conductive material. Alternatively, such electrically insulative band 34 may comprise a portion (e.g., a raised or protruding area) of the electrically insulative tubular sheath 20 disposed between the distal electrode 30 and proximal electrode 32.
See col. 6:47-54. Also see col. 8:38-60 for more discussion on the bipolar electrodes and the insulation/insulation member placed between the bipolar electrodes.
Providing the elongate shaft 12 of the electrosurgical device with a proximally placed connector (“proximal connector” 16, see col. 5:65 – col. 6:17, col. 7:28-67, and figures 1-4) at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source” in order to deliver electrical energy from a proximal position to the distal end of the electrosurgical device in order to treat tissue.
Hill, II et al.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lipson et al., as is extremely well known in the art and also taught by Pecor et al., to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated from each and to also provide the elongate device with a proximally placed connector at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source” in order to deliver electrical energy from a proximal position to the distal end of the electrosurgical device in order to treat tissue, and as taught by Hill, III et al., to space the proximal electrode with a distal edge of the 
proximal electrode being axially spaced along the central longitudinal axis between 2 mm and 25 mm from the proximal edge of the distal electrode in order to achieve the bipolar energy delivery with enhanced localization and using an insulator between the distal and proximal electrodes to prevent electrical shorting.

Regarding claims 13-17 and 19-21, Lipson et al. in view of Pecor et al. in view of Hill, II et al. in view of Hallock et al. disclose the claimed invention, see figures 2 and 6 of Lipson et al. and consider that the wires running from the switching device 26 to the thermocouples are part of the thermocouples 34 and 74.


Response to Arguments

11/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on page 7, lines 2-6 and page 7, the last four lines are essentially the “means for delivering a fluid to the distal end of the elongate shaft” and all of the limitations of claim 12 are not anticipated (single reference) or made obvious (in combination with each other) by the prior art.  The examiner clearly disagrees.  Regarding claim 2 and the  “means for delivering a fluid to the distal end of the elongate shaft” newly cited prior art has been used to show obviousness.  Regarding claim 12, Applicant’s amendments are clearly met by prior art combination as laid out in the above rejection. 

Due to the RCE, this action is made non-final.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792